DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
Space – claims 1, 10, 13, 14, 16 and 20;
Second space – claim 4;
First portion – claims 10-13;
Second portion- claims 10, 14 and 17;
The chamber is not vented to the outside of the housing of claim 10;
The first portion is not open to the chamber of claim 12;
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, the claimed elements have not been disclosed in the specification using the same name presented in the claim which causes the claim to be unclear.  Applicant should name the elements in the specification and then used those names consistently in the claims for clarity.
Claims 11-19 are indefinite for depending from an indefinite claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,105,472. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements and limitations are recited or suggested by the patented claims, as follows:
With respect to instant claim 1, U.S. Patent No. 11,105,472, claim 1, recites an assembly comprising: a first housing; a second housing; and a space being defined between the first housing and the second housing [claim 1, line 1-4], wherein: the second housing inherently has opposing proximal and distal ends [it is inherently that any 3 dimensional structure could be said to have “opposing proximal and distal ends”]; the second housing comprises one or more vents located at a position other than the proximal and distal ends [described in claim 1, lines 11-12]; and the space is vented to an outside of the second housing only via the one or more vents [claim 1, lines 15-16].  
With respect to instant claim 2, U.S. Patent No. 11,105,472, claim 2, recites driver circuity located inside the first housing.  
With respect to instant claim 3, U.S. Patent No. 11,105,472, claim 3, recites the driver circuitry is not open to the outside.  
With respect to instant claim 4, U.S. Patent No. 11,105,472, claim 4, recites an inner reflector having a size less than a size of the second housing is positioned within a portion of the second housing other than a seat portion of the second housing; and a second space defined between the second housing and the inner reflector is not open to the outside.  
With respect to instant claim 5, U.S. Patent No. 11,105,472, claim 5, recites the second housing is configured to facilitate heat transfer to the outside.  
With respect to instant claim 6, U.S. Patent No. 11,105,472, claim 6, recites one or more light emitting diodes are positioned on the first housing.  
With respect to instant claim 7, U.S. Patent No. 11,105,472, claim 7, recites LEGAL02/40960355v1an inner reflector having a size less than a size of the second housing is positioned within a portion of the second housing other than a seat portion of the second housing; the one or more LEDs are fluidly isolated from the one or more vents; and the reflector is in thermal communication with the LEDs.  
With respect to instant claim 8, U.S. Patent No. 11,105,472, claim 8, recites a portion of the second housing other than a seat portion of the second housing comprises one or more fins.  
With respect to instant claim 9, U.S. Patent No. 11,105,472, claim 9, recites fluid flow into and out of the one or more vents circulates around the portion of the one or more fins.  
With respect to instant claim 10, U.S. Patent No. 11,105,472, claim 10, recites a housing comprising: a first portion and a second portion, a space being defined between the first portion and the second portion [claim 10, lines 1-4: the instant “a first portion and a second portion” are equivalent to the claimed “a first housing portion and a second housing portion”]; and an inner reflector concentrically smaller than the second portion of the housing and positioned within the second portion of the housing [claim 10, lines 6-8], wherein: a chamber is defined between a portion of the inner reflector and the second portion of the housing [claim 10, lines 11-13] ; and the chamber is not vented to the outside of the housing [claim 10, lines 17-18].  
With respect to instant claim 11, U.S. Patent No. 11,105,472, claim 11, recites driver circuity located inside the first portion.  
With respect to instant claim 12, U.S. Patent No. 11,105,472, claim 12, recites the first portion is not open to the chamber.  
With respect to instant claim 13, U.S. Patent No. 11,105,472, claim 13, recites the space is vented to the outside of the housing only via the one or more vents located on the first portion.  
With respect to instant claim 14, U.S. Patent No. 11,105,472, claim 14, recites the second portion of the housing comprises one or more fins; and -26-AttyDktNo: 060196/560503 LEGAL02/40960355v1a portion of the one or more fins define, in part, the space.  
With respect to instant claim 15, U.S. Patent No. 11,105,472, claim 15, recites fluid flow into and out of the one or more vents circulates around the portion of the one or more fins.  
With respect to instant claim 16, U.S. Patent No. 11,105,472, claim 16, recites the space is configured to facilitate heat transfer to the outside.  
With respect to instant claim 17, U.S. Patent No. 11,105,472, claim 17, recites one or more light emitting diodes are positioned within the second portion of the housing.  
With respect to instant claim 18, U.S. Patent No. 11,105,472, claim 18, recites a reflector is in thermal communication with the LEDs.  
With respect to instant claim 19, U.S. Patent No. 11,105,472, claim 19, recites the LEDs are not in fluid communication with the one or more vents.  
With respect to instant claim 20, U.S. Patent No. 11,105,472, claim 20, recites a housing comprising: a seat portion having one or more vents all aligned circumferentially at a single point along a longitudinal axis of the housing; and a space defined between the seat portion and a portion of the housing other than the seat portion, wherein the space is vented to an outside of the housing only via the one or more vents [lines 1-9].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mixik et al. (2010/0277067).
With respect to claim 1, Maxik discloses an assembly [figure 4] comprising: a first housing [22]; a second housing [28]; and a space [inside 28 and 36] being defined between the first housing [22] and the second housing [28], wherein: the second housing [28] has opposing proximal and distal ends; the second housing [28] comprises one or more vents [30] located at a position other than the proximal and distal ends; and the space [inside 28 and 36] is vented to an outside of the second housing only via the one or more vents [30].  
With respect to claim 2, Maxik discloses driver circuity [38] located inside the first housing [36: paragraph 0047].  
With respect to claim 3, Maxik discloses the driver circuitry [38] is not open to the outside [figure 4: the driver circuitry would be enclosed in element 42 and topped with the top circular structure of element 28].  
With respect to claim 5, Maxik discloses the second housing [28] is configured to facilitate heat transfer to the outside [element 28 is a heat sink].  
With respect to claim 8, Maxik discloses a portion of the second housing [28] other than a seat portion [46] of the second housing comprises one or more fins [66].  
With respect to claim 9, Maxik discloses fluid flow into and out of the one or more vents [30] circulates around the portion of the one or more fins [66].  

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huang (2011/0037367).
With respect to claim 20, Huang discloses a housing comprising: a seat portion [11] having one or more vents [115 or 116], all aligned circumferentially at a single point along a longitudinal axis of the housing [figures 1-3]; and a space [112] defined between the seat portion [11] and a portion of the housing [12] other than the seat portion [1], wherein the space [112] is vented to an outside of the housing only via the one or more vents [figure 3].

Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 10-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
In an assembly comprising: a first housing; a second housing; and a space being defined between the first housing and the second housing, wherein: the second housing has opposing proximal and distal ends; the second housing comprises one or more vents located at a position other than the proximal and distal ends; and the space is vented to an outside of the second housing only via the one or more vents and one or more light emitting diodes; prior art fails to show or suggest:
1)  An inner reflector having a size less than a size of the second housing is positioned within a portion of the second housing other than a seat portion of the second housing; and a second space defined between the second housing and the inner reflector is not open to the outside; or 
 2)  One or more light emitting diodes are positioned on the first housing.

As best understood, in a housing comprising: a first portion and a second portion, a space being defined between the first portion and the second portion; prior art fails to show or suggest an inner reflector concentrically smaller than the second portion of the housing and positioned within the second portion of the housing, wherein: a chamber is defined between a portion of the inner reflector and the second portion of the housing; and the chamber is not vented to the outside of the housing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/           Primary Examiner, Art Unit 2875